Citation Nr: 1014505	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-35 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1980 to 
December 1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, her active service. 

2.  The Veteran's tinnitus was incurred in, or caused by, her 
active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2009).  

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the 
Veteran's claims are granted, any failure in notifying or 
assisting her is harmless error.  

The Veteran contends that her hearing loss and tinnitus were 
incurred during, or caused by, noise exposure and ear 
infections during service.  Specifically, she has reported 
that she was exposed to noise during service while working as 
a radioman.  She has reported that, in this position, she 
worked in a small area with many machines running, including 
teletypewriters, printers, computers, copiers, staplers, 
paper sorters, and phones, in addition to being exposed to 
noise from people tearing paper from machines, ringing the 
front desk bell, talking, and slamming doors.  The Veteran 
has also pointed out that she received in-service treatment 
for ear infections on several occasions in 1980.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed 
below, because there is no competent evidence showing that 
the Veteran's hearing loss was manifest to a degree of 10 
percent or more during the first year following separation 
from service, service connection on a presumptive basis is 
not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Unfortunately, the only in-service audiological examination 
of record is the Veteran's June 1979 pre-induction 
examination, the results of which are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
20
LEFT
10
5
15
25
25

These results indicate that, while the Veteran did not have 
hearing loss in accordance with VA standards upon entry into 
service, because her auditory threshold levels were in excess 
of 20 decibels at 3000 Hertz and 4000 Hertz in the left ear, 
she did have some bilateral hearing loss at that time.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993). 

Although the Veteran's service treatment records do not 
include any further audiological test results, they do 
indicate that she was treated for left ear tympanic membrane 
perforation in February 1980, difficulty hearing related to 
left ear tympanic membrane perforation and chronic otitis 
media of the left ear in March 1980, a possible ear infection 
in April 1980, and an upper respiratory infection with ear 
fullness in May 1980.  Unfortunately, no separation 
audiological examination is of record.   

Post-service, the Veteran began private treatment for her 
hearing loss in April 2005, when she underwent audiological 
testing at the Physicians Hearing Center.  A graph of the 
April 2005 audiogram has been associated with the claims 
file, but may not be interpreted by the Board.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may interpret graphical representations of 
audiometric data).  However, the Board notes that the April 
2005 audiologist diagnosed the Veteran with mild 
sensorineural hearing loss and noted her history of in-
service ear infections.  

In April 2005, the Veteran also sought treatment for her 
hearing loss and tinnitus from Dr. Joe F. Smith, an Ear Nose 
and Throat (ENT) doctor.  She reported that her hearing loss 
began gradually 6 months prior, which she thought could be 
attributable to exposure to machine and copier noise during 
service 22 years prior.  The Veteran reported having fullness 
in her ears, tinnitus, and balance problems.  On examination, 
the Veteran's tympanic membrane was noted to be normal, with 
no lesions, perforations, or fluid present.  Based on his 
examination, Dr. Smith diagnosed the Veteran with 
sensorineural hearing loss and tinnitus, and provided the 
opinion that these conditions were related to her noise 
exposure during service.  

Subsequently, in September 2005, the Veteran was afforded a 
VA audiological examination.  At the outset of the 
examination report, the examiner indicated that she had 
reviewed the Veteran's claims folder, noting that the Veteran 
had normal hearing at her first examination, but that hearing 
loss was reported to be present in 1980.  The Veteran 
reported military noise exposure from office machinery 
(teletypewriters, printers, etc.) without hearing protection, 
and denied occupational and recreational noise exposure.  The 
Veteran also reported having a gradual onset of tinnitus, 
which occurred three to four times a week and was shrill in 
pitch.  

The results of the Veteran's September 2005 audiological 
testing reveal hearing loss in accordance with VA standards.  
See 38 C.F.R. § 3.385.  Based on these results, the examiner 
diagnosed the Veteran with normal hearing from 250 to 500 
Hertz sloping to mild sensorineural hearing loss from 1000 to 
8000 Hertz in the right ear, and normal hearing at 250 Hertz 
sloping to mild to moderate sensorineural hearing loss from 
500 to 8000 Hertz in the right ear, as well as tinnitus.  In 
regard to the Veteran's hearing loss, the examiner provided 
the opinion that this condition was most likely not caused by 
acoustic trauma during service.  She based this opinion on 
the fact that the Veteran's military occupational specialty 
(MOS) did not require that she wear hearing protection 
because there was a low level of noise exposure in this 
position.  In regard to the Veteran's tinnitus, the examiner 
provided the opinion that the most likely etiology of this 
condition was the Veteran's bilateral hearing loss, and went 
on to state that, given the Veteran's low level of noise 
exposure during service, tinnitus was not likely due to 
acoustic trauma.   

In compliance with the Board's October 2009 request for a VHA 
medical opinion, in October 2009, a specialist opinion 
regarding the etiology of the Veteran's hearing loss and 
tinnitus was obtained.  At the outset, the VHA 
otolaryngologist reported that she had carefully reviewed the 
Veteran's claims file.  She noted that the Veteran had mild 
hearing loss at some frequencies in July 1980, and was 
diagnosed with ear fullness, tinnitus, balance problems, and 
bilateral sensorineural hearing loss in 2005.  The 
otolaryngologist went on to state that Meniere's disease can 
present as fluctuating hearing loss, ear fullness, tinnitus, 
and balance problems, and noted that Meniere's disease is not 
usually caused by acoustic trauma.  However, the 
otolaryngologist reported that, unfortunately, there is no 
work up for Meniere's disease in the Veteran's claims file.  
Based on this review, the otolaryngologist provided the 
opinion that it is as likely as not that the Veteran's 
hearing loss and tinnitus are related to her in-service noise 
exposure.  

In weighing and balancing the evidence of record, the Board 
notes that the Veteran's private ENT doctor, Dr. Smith, 
provided the opinion that the Veteran's hearing loss and 
tinnitus are related to her noise exposure during service, 
which included exposure to noise from machines and copiers.  
The Board also notes that, after carefully reviewing the 
Veteran's claims file, the VHA otolaryngologist provided the 
opinion that it is as likely as not that the Veteran's 
hearing loss and tinnitus are related to her in-service noise 
exposure.  The Board finds the opinions of Dr. Smith and the 
VHA otolaryngologist to be persuasive.  The Board also 
acknowledges that, in September 2005, a VA examiner provided 
the opinion that, based on the fact that the Veteran's MOS 
involved only a low level of noise exposure and did not 
require her to wear hearing protection, her hearing loss and 
resulting tinnitus were most likely not caused by acoustic 
trauma during service.  However, in considering the 
conflicting medical opinions of record, the Board finds that 
the positive medical opinions of the Dr. Smith, an ENT 
doctor, and the VHA specialist in otolaryngology, place the 
evidence at least in equipoise.  Thus, applying the benefit 
of the doubt doctrine, the doubt is resolved in favor of the 
Veteran.  See 38 C.F.R. § 3.102.  Accordingly, the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus are granted. 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


